DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claim 19 at the end of the claim recites “(In re Lowry)” and claim 20 recites “(In re Beauregard)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims 1-9 do not fall within at least one of the four categories of patent eligible subject matter because they claim a program. The published specification in paragraph [0035] describe the system to consist of software modules, therefore the claims are rejecter under 101 being directed to non-statutory subject matter.
The claims 19-20 do not fall within at least one of the four categories of patent eligible subject matter because they claim a signal, therefore the claims are rejecter under 101 being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 10, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogawa et al. (US 2019/0346800 A1).

With respect to Claim 1, Nogawa’800 shows a computerized system for accurately managing the consumables of a network of printers (Figure 1 management server 300, printers A-C), 
wherein the computerized system monitors the printers in the network, collects data relating to operation of the printers (paragraphs [0056] and [0058] database stores/collect each time the printing operation is executed including updating stored/collect printing history information), 
determines the current state of the printers regarding at least one consumable (paragraph [0058] obtaining residual ink volume as determined state of the printer), and 
uses the data and the current state of the printers to predict when at least one consumable of at least one printer of the network will need to be replaced (paragraph [0058] calculating the remaining printing days (prediction) by using the data/average quantity of ink (calculated from the history information) divided by current state/residual ink volume).

With respect to Claim 4, Nogawa’800 shows a computerized system as recited in claim 1, where the computerized system processes the data collected by the printers to determine expected results using mathematical calculations (Figure 4, paragraph [0058] calculating the remaining printing days (prediction) by using the data/average quantity of ink (calculated from the history information) divided by current state/residual ink volume).
With respect to Claim 6, Nogawa’800 shows a computerized system as recited in claim 1, wherein the computerized system calculates at least one of the following values: average coverage of a printer's cartridges, both current and past, broken down by type and color; average coverage of a printer, broken down by type and color; expected date of depletion of a printer's current cartridge, broken down by type and color; number of remaining pages in a printer's current cartridge, broken down by type and color (paragraph [0058] calculates the remaining printing days by dividing the updated residual ink volume by the average quantity of ink consumed per day and records the remaining printing days in the information database).
With respect to Claim 7, Nogawa’800 shows a computerized system as recited in claim 1, wherein the computerized system calculates the coverage and remaining life of the cartridges installed in the printers in the network based on consumption, printed pages and the number of days between one reading and the next (paragraph [0058] calculates the remaining printing days by dividing the updated residual ink volume by the average quantity of ink consumed per day and records the remaining printing days in the information database also see figures 3A-C and 4).


With respect to Claims 10 and 19-20, arguments analogous to those presented for claim 1, are applicable.
With respect to Claim 13, arguments analogous to those presented for claim 4, are applicable.
With respect to Claim 15, arguments analogous to those presented for claim 6, are applicable.
With respect to Claim 16, arguments analogous to those presented for claim 7, are applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8, 11-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa et al. (US 2019/0346800 A1) in view of Yang et al. (US 2015/0003846 A1).

With respect to Claim 2, Nogawa’800 does not specifically shows a computerized system as recited in claim 1, further comprising software modules installed at multiple locations which collect data from printer sensors located in printers at the multiple locations.
Yang’846 shows comprising software modules installed at multiple locations which collect data from printer sensors located in printers at the multiple locations (paragraph [0045] shows monitoring devices located on the print devices being sensor devices).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Nogawa’800 to include software modules installed at multiple locations which collect data from printer sensors located in printers at the multiple locations method taught by Yang’846. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to accurately measure the cartridge supply levels (paragraph [0045]).
With respect to Claim 3, Nogawa’800 shows a computerized system as recited in claim 2, further comprising a server which stores, cleans and standardizes the data collected by the software modules (Nogawa’800: paragraphs [0092], [0096], [0098] management server 300 records and organize all the data).
With respect to Claim 11, arguments analogous to those presented for claim 2, are applicable.
With respect to Claim 12, arguments analogous to those presented for claim 3, are applicable.
With respect to Claim 5, Nogawa’800 does not specifically shows a computerized system as recited in claim 4, wherein the computerized system implements validation mechanisms to delete potentially incorrect data and check the degree of reliability of the results produced by the mathematical calculations.
Yang’846 shows wherein the computerized system implements validation mechanisms to delete potentially incorrect data and check the degree of reliability of the results produced by the mathematical calculations validation mechanisms to delete potentially incorrect data and check the degree of reliability of the results produced by the mathematical calculations (Figures 10-11 paragraph [0047] implementing validation of any prediction model to identify consumable/exchanges that will likely be predicted inaccurately, or any other statistical metric that can aid in the validation of prediction models, element 1195 in Figure 11 recommends changing the prediction model).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Nogawa’800 to validation mechanisms to delete potentially incorrect data and check the degree of reliability of the results produced by the mathematical calculations method taught by Yang’846. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to accurately measure the cartridge supply levels (paragraph [0045]).
With respect to Claim 14, arguments analogous to those presented for claim 5, are applicable.

With respect to Claim 8, Nogawa’800 does not specifically show a computerized system as recited in claim 7, wherein the computerized system performs validity checks.
Yang’846 shows a computerized system as recited in claim 7, wherein the computerized system performs validity checks (Figures 10-11 paragraph [0047] implementing validation of any prediction model to identify consumable/exchanges that will likely be predicted inaccurately, or any other statistical metric that can aid in the validation of prediction models, element 1195 in Figure 11 recommends changing the prediction model).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Nogawa’800 to wherein the computerized system performs validity checks method taught by Yang’846. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to accurately measure the cartridge supply levels (paragraph [0045]-[0047]).
With respect to Claim 17, arguments analogous to those presented for claim 8, are applicable.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after overcoming any current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/         Primary Examiner, Art Unit 2675